DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9-10 and 14 were rejected and claim 8 was allowed in Office Action from 04/19/2022.
Applicant filed a response, amended claims 1-5, 9 and 14. Claim 7 was previously cancelled.
Claims 1-6 and 8-14 are currently pending in the application, of claims 11-13 are withdrawn from consideration.
Claims 1-6, 8-10 and 14 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication 2016/0204398 – cited in IDS) and further in view of Maguire et al. (U.S. Patent Application Publication 2012/0177952) and Knauer (U.S. Patent 5,558,952) and in the alternative, in view of Bohnstedt et al. (U.S. Patent Application Publication 2003/0129486).
Regarding claim 1, Moon teaches a cartridge for battery cells (abstract), comprising:
an upper cooling plate (134a) and a lower cooling plate (134b) having a plate shape (i.e., cooling plate) (paragraph [0052]) and spaced apart from each other  (paragraph [0062]) (as shown in figure 5), wherein a cooling channel (i.e., coolant flow channel) is formed between the upper cooling plate (134a) and the lower cooling plate (134b) (paragraph [0062]);
a main frame (i.e., cartridge frame) (132) (paragraph [0054], [0061]) surrounding an outer circumference of the upper cooling plate (134a) and the outer circumference of the lower cooling plate (134b) (as shown in figure 5), wherein the main frame (132) is configured to receive the battery cells on an upper portion and a lower portion of the main frame (132) (i.e., the battery cells are mounted on the top and the bottom of the cartridge) (paragraph [0064]);
a support portion disposed at the cooling channel (see figure 5 below) including:
at least one support bar (133) (i.e., ribs) (paragraph [0063]) having a bar shape elongated in the flow direction of the cooling channel (as shown in figure 5) and supporting the upper and lower cooling plate (as shown in figure 5).
Moon does not teach the specifics of at least one support rib protruding from the at least one support bar in an upper direction and a lower direction to support the upper cooling plate and the lower cooling plate, and wherein a length of the support rib in the flow direction of the cooling channel is less than a length of the at least one support bar in the flow direction of the cooling channel, and wherein the at least one support rib is configured to distribute swelling and gas generated in a battery cell to a sealing portion of the battery cell.
Maguire, directed to a battery cell cartridge (i.e., separator) (abstract), teaches a cartridge configured to support battery cells (paragraph [0005]). Further, Maguire teaches the separator having at least one support bar (98) (i.e., evenly-spaced supports) and at least one support rib (88) (i.e., ribs) (paragraph [0061]) protruding from the at least one support bar in an upper and lower direction (as shown in figure 13A and figure 13B). Further, as depicted in figure 13A and regardless of the flow direction, it can be seen that the length of the support rib (88) is less than a length of the at least one support bar (98). Maguire teaches having the ribs in this configuration increase exposed surface area for cooling, optimize binding pressure, and reduce surface area coverage (paragraphs [0061]) which appears to read on the configuration as recited (Note: if battery swell it is clear that the ribs will reduce surface area coverage distributing swelling and gas generated).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support bars of the cartridge of Moon to include ribs in the arrangement as taught by Maguire and arrive at the claimed invention in order to increased expose surface area for cooling and optimize binding pressure. Having the configuration above would clearly result in Moon having the ribs to support the upper cooling plate and the lower cooling plate.


    PNG
    media_image1.png
    833
    957
    media_image1.png
    Greyscale

Figure 5 of Moon

    PNG
    media_image2.png
    566
    824
    media_image2.png
    Greyscale

Figure 13A-13B of Maguire
Moon does not explicitly articulate the specifics of wherein the at least one support rib is provided in plurality in the flow direction of the cooling channel, and wherein a vertical length of one support rib of the plurality of support ribs is different from a vertical length of at least one other support rib of the plurality of support ribs.
Knauer, also directed to a cartridge for battery cells (i.e., pocket separator in an electric storage battery) (abstract), teaches a cartridge (10) (i.e., sheet) with a support bar (see figure 2 below) and a plurality of support ribs (17, 18, 20) (i.e., ribs) (C2:L54-67; C3:L1-10). Knauer teaches the vertical length of one support rib of the plurality of support ribs (17, 18) is different from a vertical length of one other support rib of the plurality of support ribs (20) (as shown in figure 2 below) (C2:L62-67). Knauer teaches this configuration of the ribs helps align the battery plates (C3:L1-5). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support ribs of Moon to have different vertical length as taught by Knauer in order to better align the battery plates. 

    PNG
    media_image3.png
    222
    564
    media_image3.png
    Greyscale

Regarding claim 2, Moon as modified by Maguire teaches the cartridge for battery cells that includes the support portion including support bars (133) (see figure 5 of Moon) and ribs (as described above in claim 1). As such, it is clear that the there would be a minimum spacing between the upper and lower cooling plates created by the ribs which have a vertical length created between the upper and lower surface (see figure 13A and figure 13B of Maguire above and below).

    PNG
    media_image4.png
    207
    612
    media_image4.png
    Greyscale

Regarding claim 3, Moon as modified by Maguire teaches at least one support rib is formed at a center portion of the cooling channel in the flow direction of the cooling channel (see figure 13A of Maguire above).
Regarding claim 4, Moon as modified by Maguire teaches a plurality of support ribs having an upper and lower surface and a vertical length extending between the upper and lower surface (see figure 13A above of Maguire). Moon does not explicitly articulate the support ribs length being progressively longer the further away from a sealing portion of the battery cell. However, Moon teaches a sealing portion (i.e., sealing member) (129) (paragraph [0058]) and teaches the battery module having configurations for small, medium and large battery cells (i.e., electric vehicles, small-sized mobile devices) (paragraph [0002]-[0004]). While the particulars of the progressive length of the support rib is not explicitly articulated, scaling up or down the components to form a desired size and space within a specific configuration or required shape of the battery would be obvious to a person with ordinary skill in the art absent evidence that those sizes or lengths and the space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). Nonetheless, as indicated above Maguire teaches having the ribs increase exposed surface area for cooling, optimize binding pressure, and reduce surface area coverage (paragraphs [0061]). Based on the teachings of Maguire, one of ordinary skill in the art can consider designing or shaping the ribs with different vertical lengths in order to create a space where increase exposed area is optimum for effective cooling, optimize binding pressure and meet required surface area coverage depending on the applicability of the battery (i.e., electric vehicles, mobile devices). 
Nonetheless, as indicated above, Knauer appears to read on the claimed configuration of the support ribs where support ribs (17, 18) have progressively longer vertical length away from the sealing portion (see figure 2 below). Knauer teaches this configuration of the ribs helps align the battery plates (C3:L1-5). Therefore, one could have considered such configuration to modify the cartridge of Moon in order to better align the battery plates. 

    PNG
    media_image5.png
    252
    652
    media_image5.png
    Greyscale

Regarding claim 5-6, Moon as modified by Maguire teaches a plurality of support ribs having an upper and lower surface and a vertical length extending between the upper and lower surface (see figure 13A above of Maguire). Moon does not explicitly articulate the specifics of the vertical lengths of the support ribs being different from each other or the center portion being longer than vertical lengths of the front and rear end. However, Moon teaches the battery module having configurations for small, medium and large battery cells (i.e., electric vehicles, small-sized mobile devices) (paragraph [0002]-[0004]). While the particulars of the length of the support rib as recited in the instant claims are not explicitly articulated, scaling up or down the components to form a desired size and space within a specific configuration or required shape of the battery would be obvious to a person with ordinary skill in the art absent evidence that those sizes or lengths and the space between components are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). Nonetheless, as indicated above Maguire teaches having the ribs increase exposed surface area for cooling, optimize binding pressure, and reduce surface area coverage (paragraphs [0061]). Based on the teachings of Maguire, one of ordinary skill in the art can consider designing or shaping the ribs with different vertical lengths in order to create a space where increase exposed area is optimum for effective cooling, optimize binding pressure and meet required surface area coverage depending on the applicability of the battery (i.e., electric vehicle, mobile devices). 
Nonetheless, as indicated above, Knauer appears to read on the claimed configuration of the support ribs where support ribs (17, 18) and support ribs (20) have different vertical length (see figure 2 above). Knauer teaches this configuration of the ribs helps align the battery plates (C3:L1-5). Therefore, one could have considered such configuration to modify the cartridge of Moon in order to better align the battery plates. 
Regarding claim 9, Moon teaches the cartridge as described above in claim 1 to include the upper cooling plate (134a) and lower cooling plate (134b). Moon does not explicitly articulate the specifics of the vertical length of the supporting rib between an upper surface and a lower surface of the support rib being in a way where the cooling plates are inclined.
Regarding claim 10, Moon teaches the upper cooling plate (134a) has an upper surface making contact with a first battery cell (120) (as shown in figure 4-5) (i.e., cooling plates 134a and 134b interposed between corresponding ones of the battery cells 120) (paragraph [0054]), and 
	wherein the lower cooling plate (134b) has a lower surface making contact with a second battery cell (120) (as shown in figure 4-5) (i.e., cooling plates 134a and 134b interposed between corresponding ones of the battery cells 120) (paragraph [0054]).
Regarding claim 14, Moon teaches a cartridge for battery cells (abstract), comprising:
an upper cooling plate (134a) and a lower cooling plate (134b) having a plate shape (i.e., cooling plate) (paragraph [0052]) and spaced apart from each other  (paragraph [0062]) (as shown in figure 5), wherein a cooling channel (i.e., coolant flow channel) is formed between the upper cooling plate (134a) and the lower cooling plate (134b) (paragraph [0062]);
a main frame (i.e., cartridge frame) (132) (paragraph [0054], [0061]) surrounding an outer circumference of the upper cooling plate (134a) and the outer circumference of the lower cooling plate (134b) (as shown in figure 5), wherein the main frame (132) is configured to receive the battery cells on an upper portion and a lower portion of the main frame (132) (i.e., the battery cells are mounted on the top and the bottom of the cartridge) (paragraph [0064]);
a support portion disposed at the cooling channel (see figure 5 below) including:
at least one support bar (133) (i.e., ribs) (paragraph [0063]) having a bar shape elongated in the flow direction of the cooling channel (as shown in figure 5) and supporting the upper and lower cooling plate (as shown in figure 5).
Moon does not teach the specifics of at least one support rib protruding from the at least one support bar in an upper direction and a lower direction to support the upper cooling plate and the lower cooling plate and he at least one support rib is provided as a plurality of support ribs spaced along the flow direction of the at least one support bar such that an upper surface of the at least one support bar is spaced from a lower surface of the upper cooling plate thereby providing gaps for coolant to flow across the upper surface of the at least one support bar.
Maguire, directed to a battery cell cartridge (i.e., separator) (abstract), teaches a cartridge configured to support battery cells (paragraph [0005]). Further, Maguire teaches the separator having at least one support bar (98) (i.e., evenly-spaced supports) and at least one support rib (88) (i.e., ribs) (paragraph [0061]) protruding from the at least one support bar in an upper and lower direction (as shown in figure 13A and figure 13B). Further, Maguire teaches the support rib is provided as plurality of support ribs spaced along the support bar (as shown in figure 13A below). Maguire teaches having the ribs in this configuration increase exposed surface area for cooling, optimize binding pressure, and reduce surface area coverage (paragraphs [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Moon to include ribs in the support bars as taught by Maguire in order to increased expose surface area for cooling.  
Having the configuration of the ribs above would clearly result in Moon in having an upper surface of the at least one support bar spaced from a lower surface of the upper cooling plate thereby providing gaps for coolant to flow across the upper surface of the at least one support bar (i.e., increase exposed surface area for cooling as taught by Maguire).

    PNG
    media_image6.png
    574
    649
    media_image6.png
    Greyscale

Moon does not explicitly articulate the specifics of wherein the at least one support rib is provided in plurality in the flow direction of the cooling channel, and wherein a vertical length of one support rib of the plurality of support ribs is different from a vertical length of at least one other support rib of the plurality of support ribs.
Knauer, also directed to a cartridge for battery cells (i.e., pocket separator in an electric storage battery) (abstract), teaches a cartridge (10) (i.e., sheet) with a support bar (see figure 2 below) and a plurality of support ribs (17, 18, 20) (i.e., ribs) (C2:L54-67; C3:L1-10). Knauer teaches the vertical length of one support rib of the plurality of support ribs (17, 18) is different from a vertical length of one other support rib of the plurality of support ribs (20) (as shown in figure 2 below) (C2:L62-67). Knauer teaches this configuration of the ribs helps align the battery plates (C3:L1-5). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support ribs of Moon to have different vertical length as taught by Knauer in order to better align the battery plates. 

    PNG
    media_image3.png
    222
    564
    media_image3.png
    Greyscale



Allowable Subject Matter
After further consideration, it is concluded that Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim is not taught or suggested in the prior art. While the prior art of record appears to suggest the support ribs having different configurations, it does not teach specifically the plurality of support ribs are formed to at least one of a front end, a center portion and a rear end of the cooling channel in the flow direction of the cooling channel, and wherein the vertical length of the support rib formed at the center portion is longer than the vertical lengths of the support ribs formed at the front end and the rear end.
Claim 8 is allowed over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches or render obvious the particulars of the supporting rib including protrusions formed to protrude from an upper surface and a lower surface and the configuration of the protrusion inserted and in the recessed coupling groove of the upper and lower cooling plates such that the protrusions do not extend through the upper and lower cooling plates.

Response to Arguments
Applicant arguments filed on 10/14/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Knauer

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bohnsteadt et al. (U.S. Patent Application Publication 2003/0129486. Bohnstead teaches a battery cartridge having a plurality of ribs with different length and cross-section areas (see figure 3) (paragraphs [0024]-[0030]).  

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723